DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	
Claim 1-5, 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rimmer (US Pub 20070111012) in view of Hayes (US Pub 20100112354)
Regarding claim 1-3: Rimmer teaches a coated substrate comprising the following 
			Glass/interlayer/Glass (see Rimmer’s claim 29)
wherein one of the glasses is a dual coated sheet according to their invention (see Rimmer’s claim 29). As Rimmer’s dual coated sheet has the structure photocatalytic coating/glass/functional coating (see 0012-0015, Examples) wherein the photocatalytic coating should form the exterior surface of a laminate (see 0015). This teaching will provide Rimmer with the following.
Photocatalytic exterior coating/glass (first light transmissive substrate)/functional coating/interlayer/glass (second light transmissive substrate)

Rimmer’s functional coating includes a coating directly on the glass (first light transmissive substrate) comprising a metal oxide and having a thickness as claimed (see TiO2 on tin side in Examples). This will provide Rimmer with the following,

Photocatalytic exterior coating/glass (first light transmissive substrate)/metal oxide coating with a thickness as claimed/interlayer/glass (second light transmissive substrate)

Although Rimmer may not explicitly recite “adhesion promoter”, given that Rimmer’s coating is an intervening coating between the glass surface and another layer and there is no teaching that the overlying layers will spontaneously separate, one having ordinary skill would reasonably conclude Rimmer’s metal oxide coating to have some degree of adhesion promoting no matter how negligible. Additionally, as the metal oxide in Rimmer’s coating is TiO2 which is the same as Applicants’, one having ordinary skill would also reasonably conclude them to meet the “adhesion promoter” limitation absent an evidentiary showing to the contrary (MPEP 2112).
As shown above, Rimmer includes an interlayer between the metal oxide coating and second transmissive substrate but they do not teach the presence of an ionomeric layer. However, Rimmer does not exclude such a material and only generally teach a glass laminate for building glazings, etc.
As Hayes teaches that an ionomeric layer can be used as an interlayer for glass laminates for building glazings, etc. (See 0009-0010, 0056, 0058-0060), it would have 
This modification will provide Rimmer with the following,

Photocatalytic exterior coating/glass (first light transmissive substrate)/metal oxide coating with a thickness as claimed/ionomeric layer /glass (second light transmissive substrate)

Regarding claims 4-5 and 7: Rimmer’s first transmissive substrate is float glass having an air surface and tin major surface and the metal oxide coating is on the tin side (see Examples). 
Regarding claim 8: As shown above, Rimmer’s coated substrate includes a photocatalytic second coating on a second side of the first transmissive substrate. 

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rimmer (US Pub 20070111012) and Hayes (US Pub 20100112354) as applied to claim 1, in view of Volpp (US Pub 20080210287). 
As discussed above, Rimmer teaches the following,
Photocatalytic exterior coating/glass (first light transmissive substrate)/metal oxide coating with a thickness as claimed/ionomeric layer /glass (second light transmissive substrate)
The interior surface of the first glass in which the metal oxide layer is coated is a tin side and not an air side, however, this is considered to be merely rearrangement of 
Additionally, as Volpp teaches that it is common and well known in the art to make laminated glass orientations with tin side being the external surface of the glass and the air side being the interior surface instead of the air side being the external surface and the tin side being the bottom surface and even suggest that the orientation affects how easily the laminate breaks due to an external force (See 0129-0131 and Fig 1A and 1B), it would have been obvious to one having ordinary skill at the time of invention to modify Rimmer to include making the tin side be the external surface of the glass and the air side be the interior surface having the metal oxide coating in order to obtain a desirable laminate with desirable breakability. 
	The above modification will provide Rimmer with the following.
Photocatalytic exterior coating/(tin side) glass first light transmissive substrate (air side)/metal oxide coating with a thickness as claimed/ionomeric layer /glass (second light transmissive substrate)

Response to Arguments
Applicant’s arguments filed October 25, 2021 have been considered but are not persuasive. 
Initially Applicants argue, in summary, against Rimmer in view of Hayes rendering obvious the claimed invention because there would be no reasonable 
This is not persuasive. Initially, although the Examiner agrees that Rimmer does not itself mention an ionomeric layer, they do disclose an interlayer for laminated glass with no limits on what the composition of said interlayer can be. As such, one having ordinary skill would readily look to the prior art to find interlayer compositions deemed suitable for laminated glass. Additionally, although Applicants argue that Hayes only teaches a terionomer layer as an outermost layer, the Examiner points out that Hayes actually does clearly teach an internal ionomeric layer. Specifically, the Examiner draws attention to Hayes’ paragraphs 0009-0010 and 0059 that clearly discusses a suitable interlayer for laminated glass being ionomeric. Given that Rimmer teaches an interlayer for laminated glass with no limits on interlayer composition and Hayes clearly teaches that an ionomeric layer can be used as an interlayer for laminated glass, it would have been obvious with a reasonable expectation of success to modify Rimmer’s interlayer being an ionomer layer to obtain a desirable laminate.
Applicants also argue that because Rimmer discloses their interlayer as a “bonding interlayer” and not the metal oxide layer as a bonding layer, one having ordinary skill would not be lead to believe that the metal oxide coating provides any adhesion promoting properties or that the metal oxide coating is responsible for bonding. This is not persuasive. 
Initially, although the Examiner agrees that Rimmer may teach their interlayer as a bonding layer and does not explicitly disclose their metal oxide layer as “bonding”, this Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
Further, the Examiner points out on the record that although Rimmer may not explicitly disclose their metal oxide layer on their glass first surface being a “bonding layer” or providing adhesion, the fact that Rimmer’s glass and metal oxide layer directly thereon is nowhere taught to spontaneously separate, one having ordinary skill would reasonably conclude it to have some degree of adhesion to the glass, no matter how negligible. 
Applicants further argue, and submit an Affidavit asserting, unexpected results of bonding with their coating but this is not persuasive because the evidence therein is not commensurate in scope with the claimed invention (MPEP 716.02(d). Specifically, while Applicants’ evidence may indicate benefits of improved bonding using a coating of titanium oxide, tin oxide and silicon oxide between an air side of glass and a very specific type of ionomeric layer (i.e. Sentryglas), none of this is claimed. Instead, claim 1 only recites a coating of a metal, a metal oxide, or metal nitride with no requirement that it is a metal oxide let alone one of those discussed in the evidence, the coating is on a side of glass which no mention of the side being the air side and the claimed ionomeric is generic with no requirement that it is the type used in the evidence. As such, while Applicants’ evidence may indicate some benefits of using a very specific type of coating on a specific glass side with a specific ionomeric layer, the evidence in no way supports a showing that those same results would occur with any coating of a metal, a metal oxide, or metal nitride on any side of glass and with any generic ionomer as allowed for by the claim. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAUREN ROBINSON COLGAN whose telephone number is (571)270-3474.  The examiner can normally be reached on Monday thru Friday 9AM to 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 


LAUREN ROBINSON COLGAN
Primary Examiner
Art Unit 1784



/LAUREN R COLGAN/Primary Examiner, Art Unit 1784